DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, corresponding formerly to claims 80-94, now claims 80, 82-92 and 94-104, and the species “TAL nuclease” in the response filed 14 February 2022 is acknowledged. In response to the supplemental restriction mailed 19 May 2021, applicant’s election of the species of the TALEN pair comprising SEQ ID NO:87 and 88, the specific mutated B2M region of SEQ ID NO: 86, and the species of “T cells that do not necessarily express a non-endogenous immune-suppressive polypeptide” is acknowledged. The requirement to elect specific species of TALEN pairs has been withdrawn, since these claims are considered free of the prior art as discussed below. Claims 80, 82 and 84-92, 94-97, 100-101, and 104 encompass the remaining elected species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 83, 98, 99, 102 and 103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 14 February and 6 September 2022.

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 21 September 2018, 6 February, 19 May and 6 August 2020, and 23 August 2022 were filed before the mailing date of the instant first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97 except as otherwise noted.  Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies are enclosed herewith.
It is noted that the IDS filed 21 September 2018 recites non-patent literature reference number 15 without volume and page number. The IDS filed 6 February 2020 also cites non-patent literature reference number 1, which fails to provide a year of publication. The IDS filed 23 August 2022 contains citations with numerous errors. Each incorrectly cited reference has been crossed through as not considered, as each fails to provide at least 1 of the following: author, year of publication, name of publication (or website), volume number or page number. See M.P.E.P. § 609.04 for a discussion of IDS citation requirements. Each of these have been crossed through as not considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 80, 82 and 84-92, 94, 101, and 104 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Themeli et al. (“Themeli”; WO 2014/165707).
The claimed invention embraces a therapeutic composition comprising engineered human T-cells expressing a Chimeric Antigen Receptor (CAR) that have lost surface expression of HLA-A, HLA-B, and HLA-C, wherein the expression of at least one gene encoding beta 2-microglobulin (B2M) is inactivated through expression in the T cells of a rare-cutting endonuclease able to selectively inactivate the gene encoding B2M. B2M may be inactivated by cleavage of the gene with a TALE-nuclease. A component of the T cell receptor may be inactivated. The inactivated component may be TCR-α. The inactivation may occur through cleavage with a TALE-nuclease. The T cells may be primary T cells. At least 37% of the engineered T cells may have lost surface expression of HLA-A, B and C. The chimeric antigen receptor may be directed to CD19. The population of engineered human T-cells may comprise at least 106 cells. The T cell may comprise an exogenous nucleic acid sequence encoding said rare-cutting endonuclease. The phenotype may be [B2M]-[TCR]-[CAR]+.
Themeli teaches T cells that express chimeric antigen receptors in which B2M has been silenced using TALENs to knockout B2 microglobulin (See Themeli throughout, and in detail starting at pg. 76, line 24, for example). Such cells are disclosed by Themeli as having lost surface expression of HLA molecules, which necessarily includes loss of surface expression of HLA-A, HLA-B, and HLA-C. Themeli teaches eliminating expression of endogenous TCR using TALENs at page 76, line 9, and also at page 96, line 22 using target site-specific nucleases. Themeli teaches the use of primary T cells at page 67 line 19. Themeli teaches the use of T cells up to 1 x 106 in number at page 68, and cell population purities of 55% to 100% are contemplated inthe same paragraph. The invention is thus anticipated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 80, 82 and 84-92, 94, 100, 101, and 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Themeli (supra) as applied to claims 80, 82 and 84-92, 94, 97, 101, and 104 above, and further in view of Joung et al. (“Joung”; Nat Rev Mol Cell Biol, 2013, 14: 49-55).
The invention of claims 80, 82 and 84-92, 94, 101, and 104 is relied upon as discussed above, as is the applicability of Themeli as prior art against these claims. 
The invention of claim 100 is drawn to a target site within SEQ ID NO: 86 that is targeted by endonucleases encoded by SEQ ID NOS: 87 or 88. Themeli does not teach targeting SEQ ID NO: 86, which is a subsequence of the larger B2M gene.
The sequence of the B2M gene was published and known prior to applicant’s filing date. Official notice taken. The subsequence of SEQ ID NO: 86 was therefore also known, as it constitutes a 47mer region within the larger B2M encoding sequence. 
Joung teaches that studies have “…demonstrated that TALENs have a very high success rate and can be used to target essentially any DNA sequence of interest in human cells…Thus, the ease of design, high rates of cleavage activity and the essentially limitless targeting range of TALENs make them suitable for use by non-specialist researchers.” (see page 50, right column). 
One of ordinary skill in the art would have considered it obvious to target any particular subsequence of the B2M polynucleotide using TALENs. Themeli provides direction to inhibit B2M using TALENs, and Joung teaches that virtually any DNA sequence of interest can be targeted in human cells. One of ordinary skill in the art would have been motivated to target any particular B2M subsequence, given the teachings of Themeli, directed to knocking out B2M expression in T cells to provide HLA-independent immune-effector targeting. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success given that the polynucleotide encoding B2M was known prior to applicant’s filing date, and the fact that Joung’s teaches that virtually any sequence can be targeted for TALENs-mediated inhibition. Accordingly, oneof ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made. 

Allowable Subject Matter
Claims 95-97 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633